Au-      11, %%XAS

                     December 15, 1948


Hon. Mu. 1. Hensley              opinion HO. v-738
Criminal District Attorney
San Antonio, Texas               Re: The County’s l~lebility
                                     for traveling expenses
                                     of the County Hospital
                                     Administretor to attend
                                     e Hospital Aclminlstre-
                                     tar’s Convention.

Dear Sirr

           You have requested an opinion of’ this office
 regarding the traveling expense incurred by the Super-
.intendent of Robert 8. Oreen Memorial Hospital in attend-
 ing a Hospital Adminlstretor~8 Convention held ln Atlan-
 tie City, Rev Jersey.

               In order for Bexar County to pay said expen8e,
 it muet be authorized by express constitutional or stat-
utory provision or by necesawy       implication from an ex-
~Ql’O88 Ql’OVi8iOll.   900 Casey V. State, 289 S.W, 428.

           It we8 held in Attorney Qeneral’s Opinion lo.
O-810, rendered by a prior adminietration,          that Article
3899, V. C. 9. providing for payment ot all reasonable
8XQell8e8 neCe8Sary in the QrOQer eTd legal COndUCt Of
the oifiuse named in the Act would not authoriee the pay-
ment of the traveling expenees    of officers       in attending
6 aonventiiin for the benefit of their reape~ti~e’offiae8.
Al&o, it waci held in Opinion. Ro.~~O-6599 by a former ad-
ministration that ,a oounty ia not authorized to pay the
trav8lin&eXpeti888 0i the 8heriff Or his deQUtie8 in at-
tending a Fr. B. I. School; It can be 8een l?om analye-.
lng t&&above mentioned opinions, ao iea of which are
enaloseb, that &van though Artible 3! 99, V. Ci 9. pro-
via08 ror the pa ant of et1 reasonable expenees nece8-
se.ry ad proper f” II the COndUCt O? the VslliOUs OOUnty
officea named therein,, 8aid Aot 18 not sufficiently
broad to inalude trpveling expenses of their county of-
fioer8 Or aeQUti08    While attend!Jq IJOnVentiOn8.

          or course, the county BO8Qita1's Admlniatra-
tor or super1ntenaent 18 not miua0a   within the proa-
‘   ‘.




         Eon. Wm. II. Eeneley, page 2    (v-738)



         slone or Article 3&W, but we point out the declslons In
         connection herewith to show the construction placed on
         said-statutes. relative to traveling expense.

                    Since Article 3,899 Is not sufrlclently broad
         to lnolude the Hospital Superintendent, we muat look to
         the provisiona of Artlolee 4478 - 4485, V. C. 9. which
         authol’lse the Board of Kanagers and Soperlqtendent OS a
         County Hospital to lnour necessary expenses Sor the opera-
         tion and maintenance of a hOsplta1, and lrino event shall
         said 0xQWdlture8 exceed the amount provided for such
         purposes ln the county budget.

                   It was held In Attorney General’s Opinion Ho.
         V-510 that although the management of the County HoopI-
         tal is vested in the Board of Nanager8, the Commlaelon-
         era9 Oourt murt approve all accounts.

                    We are unable to find en7 statutolry ,provlslon
         whlah authorice   payment of theae expenses by ,the’.~ooun-
         tr, an4 it 1s therefore our oWnion that the traveling
         expenees of the County &epltal’ &lmlnistrator   ln .attend-
         lng a Convention were not authoriced and cannot be law-
         frilly paid.
                               SUNNARY

                   The oounty la not liable ior the travel-
              lng expeneee of the County Hospital. Aamlnle-
              trator to attend Hospital AdmlnlatratoreD Con-
              vention in Atlantio City, Hew Jersey.

                                              Your8 very~ truly,
                                          ATTORNRY QNNiRAL OF w



         JlUaijrbtmw
                                                   John Reeves
                                                     Assistant